Exhibit 10.2

 



 

 

 

 

April 4, 2018

Mr. Brad Wolfe

12504 Alcanza Dr

Austin, TX 78739

 

 

VIA EMAIL: bwolfeaustin@gmail.com

 

Dear Brad:

We are excited to work with you as CFO to transform this company. We believe
that you will be an outstanding leader for FalconStor and, thereafter, a key
relationship not only for the Company but also for its major stakeholders
including Hale Capital Partners and the Company’s board members. It is with
pleasure that I confirm FalconStor’s offer of employment to you for the position
of Chief Financial Officer. The principal terms of the Company’s offer are
outlined in this letter. Your employment with the Company will commence on the
day you report for work, currently targeted as March 23, 2018 (the “Hire Date”),
and shall be subject to and contingent upon obtaining satisfactory results from
a background check. We are pleased to enter into this letter agreement (this
“Agreement”) with you regarding the terms and conditions of your employment.

1. Position and Responsibilities. While you are employed by the Company, you
shall serve as Chief Financial Officer for the Company. In that capacity, you
will shall report to the Chief Executive Officer of the Company (your
“Manager”), and perform such duties as the Manager may direct from time to time.
You shall be obligated to work full time for the Company and to devote your full
time, attention, energy, knowledge and skills to carrying out your duties and
responsibilities. You agree to perform the duties required by this Agreement
faithfully, diligently and to the best of your ability in a manner that is in
the best interests of the Company and its members and with such care as an
ordinary prudent person in a like position would use under similar
circumstances. You also agree that you will not use any confidential information
or trade secrets of any third party in violation of any agreement or the rights
of such third party in the performance of your duties required by this
Agreement, and that you will not knowingly violate any United States federal,
provincial, state or local laws or regulations applicable to you, the Company,
its products, services or operations including, without limitation, the
provisions of the United States Foreign Corrupt Practices Act or the regulations
promulgated thereunder in the performance of such duties. You acknowledge that
the Company’s Common Stock is registered under Section 12(b) of the Securities
Exchange Act of 1934, as amended (the “Act”) and accordingly the Company is
required to make public filings under Section 13 of the Act. In connection with
such filings, you will be deemed the principal executive officer of the Company
and You are aware of your obligations under the securities laws with respect to
being designated the principal executive officer. A trade secret shall have the
meaning provided by law, and is generally intended to mean information,
including a formula, pattern, compilation, program, device, method, technique or
process, that (a) derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. You will be subject to and must comply
fully with all Company policies and procedures that may be adopted that are
applicable to employees, as may be established or amended from time to time.

1

 



2. Compensation.

(a) While you are employed by the Company, your base salary (the “Base Salary”)
on an annualized basis shall initially be $US240,000. Your Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices and shall be subject to taxes and withholding deductions as are
required by applicable law and as may be made in connection with the Company’s
benefit plans and programs. The Base Salary for any payment period in which your
employment commences or terminates will be prorated on a daily basis, and you
will be entitled to receive the prorated amount of the Base Salary for the
actual number of days in the applicable payment period that you were employed
with the Company.

(b) During 2018, you shall be eligible to earn a cash bonus of US$10,000 for any
quarter the Company has Net Working Capital – Cash (“NWC-Cash”) metric, which is
calculated using the following formula at the end of each quarter, in excess of
$27,500.

[Cash] + [Accounts Receivable] + [Prepaid Expenses] – [Accounts Payable]
– [Deferred Expenses] – [Financing Principle]

In addition, during 2018, you shall be eligible to earn additional incentive
compensation of an annual bonus of up to US$70,000 based upon the achievement of
goals as determined by the Manager, in consultation with you, and as described
in a separate Incentive Compensation Agreement that shall be consistent with an
incentive plan for the senior management of the team. It is intended that cash
bonuses shall be paid quarterly at 12.5% of the target amount for the results
obtained in each of the first three quarters of a fiscal year with the balance,
equivalent to 62.5% of the target amount, paid upon full year achievement.
Future annual incentive based compensation will be set annually by the
Compensation Committee.

(c) During 2018, the Company plans to form a new equity incentive plan. While
the terms of the equity incentive plan will be decided by the Board of Directors
and voted upon by shareholders, you will be eligible for participation. All
equity-based incentive compensation pools shall be subject to change at the sole
discretion of the Board of Directors.

(d) The Company shall provide Employee with paid vacation in accordance with the
Company’s policies.

(e) You and any eligible family members will be entitled to participate in the
Company’s group employee benefit programs (such as group medical, dental and
vision insurance), on the same basis as other employees, in accordance with the
terms of those programs, as they may be amended from time to time.

2

 



3. Reimbursement of Expenses. The Company shall reimburse you for all
reasonable, ordinary and necessary expenses you incur in connection with the
performance of your duties on behalf of the Company, provided that all requests
for expense reimbursement must be submitted on forms and documented in
accordance with and subject to the reimbursement policies and procedures of the
Company.

4. Termination of Employment. At the Company, your employment is at will. This
means that either you or the Company may terminate your employment at any time,
for any reason or no reason, with or without notice, and with or without cause,
without further obligation or liability. Without modifying the foregoing, the
Company appreciates your consideration of its business needs and convenience if
you choose to end your employment, and requests that you consult with the
Manager to determine a period of reasonable notice (e.g., at least two weeks)
that would allow for an orderly transition of your duties. The Company reserves
the right to change your job duties and other terms and conditions of
employment, with or without notice, as it deems appropriate. No amendment or
exception to the Company’s at-will employment policy can be made at any time,
for any reason, unless it is in writing, directed to you personally, signed by
the Chairman of the Compensation Committee. Nothing in this letter creates or
constitutes, or should be construed to create or constitute, a contract of
employment for a set term between you and the Company. This letter supersedes
any prior representations or agreements, whether written or oral, regarding
employment with the Company. Your covenants under this Section 4 and Sections 5,
6, 7, 8, 11 and 12 shall survive any termination of your employment with the
Company regardless of the circumstances of the termination. Immediately upon the
termination of your employment with the Company, or at such earlier time as
requested by the Company, you shall (i) return or cause to be returned to the
Company (and will not keep in your possession or deliver or cause to be
delivered to any other person) (A) all documents, property, information,
software, materials, files, mailing lists, database information and other
records of or relating to the Company or its affiliates or portfolio companies
or that were compiled, acquired or generated by you, or which you had access to,
or possession, care, custody or control of, during your employment with the
Company (and all copies thereof) and (B) all keys, credit cards, identification
cards, personal computers and other property of the Company, in each case within
your possession, custody or control, copies of any Confidential Information (as
defined below) in your possession or otherwise subject to your control, and (ii)
execute and deliver to the Company a certificate, in form and substance
satisfactory to the Company, to the effect that you have complied with your
obligations under this paragraph. Notwithstanding the forgoing, if you are let
go by the Company for any reason other than cause, and upon signing a separation
agreement, the Company will pay severance equal to your base salary based on the
following:

·Under 12 months: 3 months

·12+ months:  6 months

For purposes of this Agreement, your employment with the Company will be deemed
to have been involuntarily terminated for Cause if your services are terminated
by the Company for one or more of the following reasons: (i) willful and
repeated failure to perform duties or contravention in any material respect of
specific written lawful directions related to a material duty or responsibility
which is directed to be undertaken by the Manager; (ii) conviction of guilty or
nolo contendere plea to, a misdemeanor which is materially and demonstrably
injurious to the Company or any felony; (iii) commission of an act, or a failure
to act, that constitutes fraud, gross negligence or willful misconduct
(including without limitation, embezzlement, misappropriation or breach of
fiduciary duty resulting or intending to result in personal gain at the expense
of the Company); and (iv) violation of any applicable laws, rules or regulations
or failure to comply with the ongoing confidentiality, non-solicitation and
non-competition obligations to the Company, corporate code of business conduct
or other material policies of the Company in connection with or during
performance of your duties to the Company that could, in the Manager’s opinion,
cause material injury to the Company, which violation, if curable, is not cured
within thirty (30) days after notice thereof to you.

3

 



Payment will be due in a lump sum upon termination or in regular pay periods
over the prescribed period at the discretion of the Company. The Company will
cover COBRA expenses during the same time period.

5. Confidentiality.

(a) During the course of your employment with the Company, you acknowledge that
you will learn about, acquire, have access to, be provided with, and/or have
possession, custody or control of Confidential Information (as defined below)
regarding the business, operations, activities, products, services, clients,
customers, accounts, and finances of the Company and its affiliates and
portfolio companies, as well as third parties with whom the Company may do
business or contemplate transactions from time to time. Accordingly, you agree
to maintain and ensure the strictest confidentiality of all Confidential
Information, and that, without the prior written consent of the Company, you
will not, directly or indirectly, at any time whether during or after your
employment with the Company:

(i)except in the performance of services for the Company or one of its
affiliates or portfolio companies, reproduce, distribute, transmit, reverse
engineer, decompile, disassemble, or transfer, directly or indirectly, in any
form, or for any purpose, any Confidential Information;

(ii)disclose, divulge or reveal any Confidential Information to anyone other
than an officer, director, employee, or authorized representative of the Company
who has a need to know such Confidential Information; or

(iii)use any Confidential Information for any purpose other than for the sole
benefit of the Company or its affiliates or portfolio companies’ in the proper
conduct of the Company’s or such affiliates’ or portfolio companies’ business,

provided, however, that this restriction shall not apply to (i) any Confidential
Information that is or becomes generally known to the public through no fault on
your part, and (ii) any Confidential Information that you are required to
disclose pursuant to an enforceable order of a court of competent jurisdiction
or another government agency having appropriate authority.

(b) If you are ordered by a court or other government agency to disclose any
Confidential Information, you shall (i) promptly notify the Company of such
order, including providing the Company with a copy of any order, (ii) upon the
request of the Company, diligently contest such order, (iii) upon the request of
the Company, seek to obtain such confidential treatment as may be available
under applicable laws for any information disclosed under such order, and the
Company shall reimburse you for the reasonable legal costs you incur in
connection with (ii) and (iii) within the time frame of your obligation to pay
such costs, and (iv) in any event only disclose the exact Confidential
Information, or portion thereof, specifically requested by the order.

4

 



(c) For the purposes of this Agreement, “Confidential Information” means trade
secrets and other confidential or proprietary information and property
pertaining to the business and affairs of the Company and/or the Company’s
affiliates, and the respective clients, customers, licensees, licensors,
distributors, contractors, suppliers and developer of, for or to any of them,
including, without limitation, data, databases, works in progress or not in fact
published, know-how, concepts and ideas, methods, techniques and technical
information, research and development, records, forecasts, data, files or other
information of the Company relating to products, services, operations,
processes, procedures, designs, drawings, formula, test data, software, firmware
and computer programs (including source code and documentation) and elements of
design (including, for example, programming data bases), customer lists,
prospect lists and other information, business plans, or any other confidential
information of, about, or concerning the Company’s business. Confidential
Information shall also include marketing and promotional plans, opportunities
and strategies, cost and pricing information and strategies and/or other subject
matter pertaining to any business of the Company or any of its clients,
customers, consultants, licensees or affiliates, which you may produce, obtain
or otherwise acquire during the course of your employment. You further agree not
to deliver, reproduce or in any way allow any such Confidential Information, or
any documentation relating thereto, to be delivered or used by any third parties
without specific direction or consent of a duly authorized representative of the
Company.

(d) The obligations of this Section 5 shall continue in perpetuity.

(e) Notwithstanding the foregoing, in the event that the Company or one of its
affiliates should become party to a confidentiality or similar agreement with
respect to the confidential information of a third party, and you are exposed
to, have possession of or otherwise know any of such third party confidential
information, you shall comply with the terms and provisions of such
confidentiality agreement to the extent that they are more stringent than the
terms of this Agreement.

(f) From time to time, you may also be required to sign separate confidentiality
agreements with the Company.

(g) The terms of this Agreement are confidential and must not be discussed by
you with any person or entity other than the Company’s signatory to this
Agreement, or in confidence with your spouse or personal financial or legal
advisors.

5

 



6. Non-Solicitation and Non-Competition. In consideration of the grant of the
Units from the equity incentive plan when completed:

(a) Grantee covenants and agrees that, for the period commencing upon the date
hereof and ending 18 months after Employment Termination (the “Restrictive
Period”), Grantee shall not, and shall not influence any other person or entity
to in any manner, directly or indirectly, (i) solicit, call on, entice, induce
or contact, or attempt to solicit, call on, entice, induce or contact, any
Person or business that is a customer or business partner of the Company or its
Affiliates to terminate or otherwise restrict, limit, reduce or alter its
relationship with the Company or its Affiliates or to become a customer of any
other Person or business for the purpose of obtaining competitive products, (ii)
solicit, call on, entice, induce or contact, or attempt to solicit, call on,
entice, induce or contact, any Person that is a licensee, licensor, distributor
or supplier of or developer for the Company or its Affiliates to terminate its
relationship with the Company or its Affiliates with respect thereto or to
become a licensee, licensor, distributor, supplier of or developer for any other
Person or business which designs, develops, produces, licenses, sells or
distributes products or services that are competitive with the products or
services sold, marketed, offered, provided, developed or planned by the Company
(or its Affiliates but solely with respect to such competitive business of such
other Person or business), or (iii) maliciously or willfully interfere or
attempt to interfere with or hinder, or use any Confidential Information to
interfere or attempt to interfere with or hinder, the relationship of the
Company or its Affiliates with any Person or business that, during the 12 month
period immediately prior to Employment Termination, was a customer, licensee,
licensor, distributor, supplier or developer or business partner of the Company
or its Grantee covenants and agrees that, during the Restrictive Period, Grantee
will not personally or in association with others, and whether on behalf of or
in conjunction with any Person or business, directly or indirectly, hire or
cause any other Person or business to hire any Person who is, or at any time
during the 3 month period prior to Employment Termination was, an employee,
consultant, agent, or independent contractor of the Company or its Affiliates,
or solicit, aid in the solicitation of, raid, induce, encourage, persuade or
recruit, or attempt to solicit, raid, induce, encourage, persuade or recruit,
any Person who is, or at any time during the 3 month period prior to Employment
Termination was, an employee, consultant, agent, or independent contractor of
the Company or its Affiliates, to terminate or alter such employment, retention
or engagement with the Company or its Affiliates, or to apply for or accept
employment, retention or engagement with any Person or entity other than the
Company or its Affiliates.

(b) Grantee covenants and agrees that, during Grantee’s employment with the
Company as Chief Financial Officer or its Affiliates, and in the Geographic
Territory for a period of one year following Employment Termination, Grantee
shall not, directly or indirectly, whether individually or in conjunction with
others, officer, CFO, member, stockholder, partner, owner, employee, independent
contractor, consultant, joint venturer, principal, or agent of any business, or
in any other capacity, other than on behalf of the Company or its Affiliates,
organize, establish, own, operate, manage, control, engage in, participate in,
invest in, permit Grantee’s name to be used by, act as a consultant or advisor
to, render services for (alone or in association with any Person or business),
or otherwise assist any Person or business that engages in or owns, invests in,
operates, manages or controls any venture or enterprise, which engages in any
business conducted by the Company or any of its subsidiaries on the date of
Employment Termination or within 12 months prior to Employment Termination (the
“Business”). Geographic Territory means any state, province or non-U.S. country
in which the Company or its Affiliates conducts business.

6

 



7. Non-Disparagement. From and after the date hereof, you shall not publish or
communicate, make any statement, comment or remark, whether oral or written, to
any person or entity, about any other employee or former employee of the
Company, the Company, any of the Company’s affiliates or portfolio companies,
including without limitation any member of the Company or any of their
respective affiliates or representatives, or any other investment entity for
which the Company (or any affiliate of the Company) serves as investment CEO or
adviser or acts in a similar capacity which could reasonably be construed to be
derogatory, defamatory or disparaging to such other person or entity in any way
or which could impair the name, reputation and goodwill of such other person or
entity, including without limitation remarks, comments or statements that impugn
the character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.

8. Assignment of Inventions. You acknowledge and agree that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, works of authorship and all similar or related information (whether or
not patentable) that relate to any of the actual or anticipated business of the
Company, and all research and development or existing or future products or
services that relate to any of the actual or anticipated business of the Company
and are conceived, developed or made by you (whether alone or jointly with
others) while employed by the Company and all intellectual property rights
inherent in or related to the foregoing (“Work Product”), belong to the Company
to the full extent allowable by Section 2870 of the California Labor Code or any
like statute of any other state and you hereby assign and transfer to the
Company your entire right, title and interest that you may have in and to such
Work Product. Section 2870 provides as follows:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for his employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

9. Assignment or Waiver of Moral Rights. Any assignment of copyright hereunder
(and any ownership of a copyright as a work made for hire) includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively “Moral Rights”). To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, you hereby waive such Moral Rights and consent to any action of
the Company that would violate such Moral Rights in the absence of such consent.
You will confirm any such waivers and consents in writing from time to time as
requested by the Company.

7

 



10. Disclosure of Inventions. You promise and agree to promptly disclose to your
immediate supervisor or to such other person designated by Company, such Work
Product, and to perform all actions reasonably requested by the Company (whether
or not during or after your employment with the Company) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments). The terms and provisions of this
paragraph shall survive the termination of your employment with the Company. You
will also disclose to the Chief Executive Officer or President (or other person
designated by the Company) all inventions and works of authorship that would be
Work Product if made during the period of your employment with the Company and
that are made, discovered, conceived, reduced to practice, or developed by you
within six (6) months after the termination of your employment with the Company
which resulted, in whole or in part, from your prior employment by the Company.
Such disclosures will be received by the Company in confidence (to the extent
such Work Product are not assigned to the Company pursuant to this Agreement),
and do not extend the assignment made in this Agreement. You agree that the
remuneration you receive pursuant to this Agreement, includes any bonuses or
remuneration which you may be entitled to under applicable law for any “works
made for hire,” “inventions made for hire” or other Work Product assigned to the
Company pursuant to this Agreement.

11. Execution of Documents. In connection with section 9, you further agree to
execute, acknowledge and deliver to the Company or its nominee upon request and
at its expense all such documents, including without limitation, applications
for patents and copyrights and assignments of inventions, patents and copyrights
to be issued therefore as the Company may determine necessary or desirable to
apply for and obtain patents and copyrights on such assignable inventions in any
and all countries and/or to protect the interest of the Company or its nominee
in such inventions, patents and copyrights and to vest title thereto in the
Company or its nominee. You hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents, as your agents and attorney-
in-fact to act for and on your behalf and instead of you, to execute and file
any documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth above in this Section 11,
including, without limitation, the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with such Work Product and improvements thereto with the same legal
force and effect as if executed by you.

12. Maintenance of Records. You agree to keep and maintain adequate and current
written records of all inventions made by you (in the form of notes, sketches,
drawings and as may be specified by the Company), which records shall be
available to and remain the sole property of the Company at all times. All
Company Documents and Materials are and will be the sole property of the
Company. “Company Documents and Materials” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes or printouts, sound recordings and other electronic,
printed, typewritten or handwritten documents, sample products, prototypes and
models. You agree that during your employment by the Company, you will not
remove any Company Documents and Materials from the business premises of the
Company or deliver any Company Documents and Materials to any person or entity
outside the Company, except as you are required to do in connection with
performing the duties of your employment. You further agree that, immediately
upon the termination of your employment by you or by the Company for any reason,
or during your employment if so requested by the Company, you will return all
Company Documents and Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only (i) your personal
copies of records evidencing your hire, compensation and benefits as an employee
of the Company; (ii) your personal copies of any materials generally distributed
to stockholders of the Company that you received in your capacity as a
stockholder of the Company; and (iii) your copy of this Agreement.

8

 



13. Prior Inventions. It is understood and agreed that all inventions, if any,
patented or unpatented, which you make prior to your employment by the Company,
are excluded from the scope of this Agreement. To preclude any possible
uncertainty, you shall set forth on Exhibit 1, attached hereto, a complete list
of all of your prior inventions, including numbers of all patents and patent
applications, a brief description of all unpatented inventions which are not the
property of a previous employer. You represent and covenant that the list is
complete and that if no items are on the list, you have no such prior
inventions. You agree to notify the Company in writing before you make any
disclosure or perform any work on behalf of the Company which appears to
threaten or conflict with proprietary rights you claim in any invention or idea.
In the event or your failure to give such notice, you agree that you will make
no claim against the Company with respect to any such inventions or ideas. If in
the course of your employment with the Company, you incorporate into a Company
product, process, machine or other deliverable a prior invention owned,
controlled or licensable by you or in which you have an interest, the Company is
hereby granted and will have a nonexclusive, royalty-free, fully paid up,
irrevocable, perpetual, sublicensable, transferable, worldwide license under all
intellectual property rights in and to such prior invention to make, have made,
modify, use, market, sell, offer to sell, import, distribute, make derivative
works of, and otherwise exploit any product or offer any service.

14. Other Obligations. You acknowledge that the Company from time to time may
have agreements with other persons, which impose obligations or restrictions on
the Company regarding inventions made during the course or work thereunder or
regarding the confidential nature of such work. You agree to be bound by all
such obligations and restrictions and to take all action necessary to discharge
the obligations of the Company thereunder.

15. Trade Secrets of Others. You represent that your performance of all the
terms of this Agreement, and as an employee of the Company, does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by you in confidence or in trust prior to your
employment with the Company, and you will not disclose to the Company, or induce
the Company to use, any confidential or proprietary information or material
belonging to any previous employer or others, and you agree not to enter into
any agreement either written or oral in conflict herewith.

16. Representation. You represent that your execution, delivery, performance and
observance of this Agreement and your employment with the Company as
contemplated hereby do not and will not conflict with, result in any breach of
the terms of, or constitute a default under any other agreement to which you are
a party or by which you are bound, or any policy or rules to which you are
subject, including but not limited to any agreement with, or policies or rules
of, your current, or any prior, employer. You represent that you are not subject
to any duties as an officer, director, employee or partner or other fiduciary of
any current or prior employer or other entity or person that will or could cause
you to breach the terms of Section 1 of this Agreement. You represent that on
your first day of work you will be free to accept employment hereunder without
any contractual restrictions, express or implied, with respect to any of your
current or prior employers.

9

 



17. Successors and Assigns. This Agreement will bind upon, inure to the benefit
of, and be enforceable by you and the Company and the Company’s successors and
permitted assigns. Your personal services are of the essence of this Agreement,
and you may not assign or delegate any of your rights or duties under this
Agreement to any other party without the prior consent of the Company, and any
attempted assignment or delegation by you without such consent shall be void and
of no effect.

18. Governing Law; Jurisdiction. This Agreement will be construed in accordance
with the laws of the State of New York without regard to any choice of law
principles that would require or permit the application of the laws of any other
jurisdiction, and, subject to Section 19, exclusive jurisdiction will be in a
court of competent subject matter jurisdiction in New York, New York. Each party
hereby irrevocably consents to the personal jurisdiction of any such court for
purposes of any proceeding relating to this Agreement and waives any objection
to the convenience of any such court.

19. Arbitration.

(a) You and the Company shall attempt in good faith to resolve any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement, your
employment by the Company or the termination thereof (a “Dispute”) promptly by
negotiations between you and the Company. Each party hereto agrees that all
Disputes that cannot be resolved in a timely manner shall be resolved by binding
arbitration in New York, NY, before the American Arbitration Association
(“AAA”), in accordance with rules of the AAA then in effect.

(b) Any party to this Agreement may give any other party a written notice of any
Dispute not resolved in a timely manner (a “Dispute Notice”), specifying the
nature of the asserted Dispute and requesting a meeting to resolve the same. If
no resolution of the Dispute is reached within ten (10) days after the delivery
of the Dispute Notice, the party that delivered the Dispute Notice (the
“Disputing Party”) may, within twenty (20) days after the delivery of the
Dispute Notice, commence arbitration hereunder by delivering to each other party
involved in the Dispute (the “Respondent”) a notice of arbitration (a “Notice of
Arbitration”). The parties will cooperate with each other in causing the
arbitration to be held in as efficient and expeditious a manner as practicable.

(c) The arbitrator shall be selected by the mutual agreement of the parties, if
possible. If the parties fail to reach agreement on the appointment of the
arbitrator within thirty (30) days following receipt by the Respondent of the
Notice of Arbitration, the AAA shall appoint the arbitrator for the Dispute.

(d) It is the intention of the parties hereto that discovery, if any, shall be
limited in nature and scope, shall be conducted expeditiously, shall have as its
sole purpose the obtaining of information that is directly relevant and
necessary to the presentation of the requesting party’s case, shall be conducted
in a fair, cooperative and courteous manner, and shall be accomplished primarily
if not exclusively by the voluntary exchange of documents and information.
Unless the parties otherwise mutually agree in writing, (i) all discovery will
be completed within sixty (60) days following the selection of the arbitrator,
and (ii) no depositions will be taken.

(e) Any submission of a matter to arbitration shall include joint written
instructions of the parties requiring the arbitrator to render a decision
resolving the Dispute within thirty (30) days following the submission thereof.

10

 



(f) Each party hereto agrees that the arbitrator’s decision will be final and
binding on both parties on all claims which were raised or which could have been
raised and agrees to waive its rights to seek any remedies in court, including
its right to a jury trial. Notwithstanding the foregoing, any proceeding for
equitable relief in respect of an actual, alleged, or threatened breach of
Section 4, 5, 6, 7 or 8 hereof, and any action to enforce any arbitration order,
may be commenced and conducted in any court of competent jurisdiction.

20. Entire Agreement. This Agreement contains the entire understanding between
you and the Company with respect to your employment by the Company and may be
modified only in a document signed by you and the Company and referring
explicitly to this Agreement. You represent that you have (1) read this
Agreement in full; and (2) been herein advised to retain your own counsel to
answer your questions associated with this Agreement. In executing this
Agreement, you represent that you have not relied on any representation or
statement not set forth herein, and you expressly disavow any such
representations or statements.

21. Severability. The invalidity or unenforceability of any term or provision
hereof in any circumstances shall not affect the validity or enforceability of
any other term or provision hereof or of such term or provision in other
circumstances. In the event any provision of this Agreement is found for any
reason to be invalid or unenforceable, any court of competent jurisdiction is
hereby authorized to reform this Agreement by replacing such invalid or
unenforceable provision with a valid and enforceable provision that, to the
fullest extent possible, achieves the purposes of the provision found to be
invalid or unenforceable. Without limiting the generality of the foregoing, if
at any time any provision of Sections 5-9 shall be found to be invalid or
unenforceable by reason of being vague or unreasonable as to duration,
geographic scope, or scope of activities restricted, or for any other reason,
any court of competent jurisdiction is hereby authorized to reform this
Agreement by deleting such invalid or unenforceable provision and/or replacing
such invalid or unenforceable provision with a valid and enforceable provision
that applies to the maximum possible duration, geographic scope, and scope of
activities.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

23. Remedies. You acknowledge that (a) a breach of one or more of the covenants
set forth herein would be likely to result in immediate irreparable injury to
the Company for which money damages would not be an adequate remedy, and (b)
equitable remedies, including orders for specific performance and ex parte
relief, are appropriate in case of an actual, apparent, or threatened breach of
any such Section. In addition, without limiting the remedies for any breach of
any restriction on you set forth in Sections 5-9, if you breach the covenants
applicable to you contained in Section 5-9, the Incentive Units (or any
contractual rights substituted therefore) shall immediately terminate and any
Shares issued upon the exercise of the Warrants shall be forfeited. The
covenants and restrictions set forth in this letter shall survive termination of
your employment with the Company. If you breach any covenant set forth in this
Agreement, you acknowledge and agree that the duration of any covenant so
violated shall automatically be tolled from the date of the first breach until
the date judicial relief providing effective remedy for such breach or breaches
is obtained by the Company, or until Company states in writing that it will seek
no judicial relief for such breach.

11

 



24. Personal Development. The Company believes in developing its executives and
will fund your enrollment in 3 PSI Personal Development classes with the
expectation that you will be able to complete these classes prior to year-end.
If you find these classes useful, we welcome working with you to sponsor the
Company’s key executives for the introductory Basic Seminar.

25. Section 409A. Compensation under this Agreement is intended to be exempt
from or to comply with Section 409A of the Internal Revenue Code of 1986 (and
any interpretive guidance promulgated thereunder), as amended from time to time
(“Section 409A”), including, but not limited to, the exceptions for short-term
deferrals, reimbursements, and in-kind distributions, and shall be administered
accordingly. The Agreement shall be construed and interpreted with such intent.

Any reimbursement or allowance provided to you under this Agreement that would
constitute nonqualified deferred compensation subject to Section 409A shall be
subject to the following additional rules: (i) no allowance or reimbursement of
any expense shall affect your right to allowance or reimbursement in any other
taxable year; (ii) allowance or reimbursement shall be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred or for which the allowance was provided;
and (iii) the right to allowance or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

Notwithstanding anything herein to the contrary, (i) if at the time of your
termination of employment with the Company, you are a “specified employee” as
defined in Section 409A and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to you until the date that is
six months following your termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to you hereunder could cause the application of
an accelerated or additional tax under Section 409A, such payments or benefits
shall be deferred if deferral will make such payments or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax.

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of the Agreement are determined to
constitute deferred compensation subject to Section 409A but do not satisfy an
exemption from, or the conditions of, such Section.

[signature page follows]



12

 



Please note this offer is contingent upon your providing proof to the Company
(as required by Federal law) of your legal right to work in the United States
within the first three days of work. Please indicate your acceptance of this
offer of employment on the terms and conditions of employment contained in this
Agreement by signing in the space provided below and returning to us a copy of
this Agreement bearing your signature.

  Sincerely,       FalconStor Software           By:

/s/ Martin Hale Jr.

    Martin Hale Jr., Member of the Board of Directors & Chairman of Compensation
Committee

 

 

Accepted and Agreed:

 

 

 

/s/ Brad Wolfe

Brad Wolfe   Date:

4/4/18

 

13

 